UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:7/31 Date of reporting period:10/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio ofOctober 31, 2012(Unaudited) DWS Large Cap Focus Growth Fund Shares Value ($) Common Stocks 97.1% Consumer Discretionary 15.4% Hotels, Restaurants & Leisure 2.7% Starwood Hotels & Resorts Worldwide, Inc. Specialty Retail 8.1% Dick's Sporting Goods, Inc. (a) Limited Brands, Inc. (a) Sally Beauty Holdings, Inc.* Textiles, Apparel & Luxury Goods 4.6% NIKE, Inc. "B" Consumer Staples 11.8% Beverages 2.1% Beam, Inc. Food & Staples Retailing 7.8% Costco Wholesale Corp. Whole Foods Market, Inc. (a) Food Products 1.9% Mondelez International, Inc. "A" Energy 5.5% Energy Equipment & Services 2.6% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 2.9% Anadarko Petroleum Corp. Financials 5.1% Capital Markets 2.0% T. Rowe Price Group, Inc. Consumer Finance 1.5% Discover Financial Services Real Estate Investment Trusts 1.6% American Tower Corp. (REIT) Health Care 12.7% Biotechnology 5.9% Celgene Corp.* Cepheid, Inc.* (a) Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.0% CareFusion Corp.* Health Care Providers & Services 4.4% Express Scripts Holding Co.* McKesson Corp. (a) Life Sciences Tools & Services 1.4% Thermo Fisher Scientific, Inc. Industrials 11.9% Aerospace & Defense 1.4% TransDigm Group, Inc. Electrical Equipment 3.4% AMETEK, Inc. Roper Industries, Inc. Industrial Conglomerates 2.6% General Electric Co. Machinery 3.1% Dover Corp. Parker Hannifin Corp. (a) Road & Rail 1.4% Norfolk Southern Corp. Information Technology 31.2% Communications Equipment 6.2% QUALCOMM, Inc. Computers & Peripherals 19.4% Apple, Inc. EMC Corp.* IT Services 3.8% Accenture PLC "A" Software 1.8% Check Point Software Technologies Ltd.* Materials 3.0% Chemicals Ecolab, Inc. Utilities 0.5% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $176,863,648) Securities Lending Collateral 7.7% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $15,775,260) Cash Equivalents 2.9% Central Cash Management Fund, 0.18% (b) (Cost $5,987,058) % of Net Assets Value ($) Total Investment Portfolio (Cost $198,625,966) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $198,950,631.At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $22,065,312.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,379,158 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,313,846. (a) All or a portion of these securities were on loan.The value of all securities loaned at October 31, 2012 amounted to $15,453,499, which is 7.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
